Se apela en este caso de una sentencia dictada a favor de la demandante en pleito sobre cobro de pagarés cuyas copias se insertan en la demanda. Opuso el demandado las defen-sas de existir una cuenta corriente entre las partes y de que la demandante había concedido una prórroga al demandado. Apareciendo de la prueba que los pagarés existen en poder de la demandante y que están vencidos y no apareciendo que se hubiera probado la concesión de la prórroga que alega el demandado, se confirmó la sentencia.
El Juez Asociado Señor Texidor,
emitió la opinión del Tribunal.